DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-14) and species DNTNF-alpha in the reply filed on 12/3/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-15 are pending.
Claim 15 is withdrawn for being drawn to a non-elected invention (i.e., Groups 2).
Claims 1-14 are under examination to the extent they read on the elected species DNTNF-alpha.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 The written description in this case only sets forth a method for treating complications related to acute or chronic hyperglycemia comprising determining the level of lipocalin-2 (LCN2) in a patient and if the level of LCN2 is greater than a predetermined value, then administering a selective inhibitor of solTNF-α without inhibiting TNF-alpha, wherein the complication related with acute or chronic hyperglycemia is hepatic steatosis and wherein the selective inhibitor is XPRO1595, and therefore the written description is not commensurate in scope with “a method of treating any complication related to acute or chronic hyperglycemia, the method comprising determining the level of lipocalin-2 (LCN2) in a patient and if the level of LCN2 is greater than a predetermined value, then administering any selective inhibitor of solTNF-α without inhibiting TNF-α” to treat said any complications related to hyperglycemia.
The claims broadly encompass a method for treating any complication related to acute or chronic hyperglycemia in a subject having a higher level of LCN2 than a predetermined-value, comprising administering any specific inhibitor of solTNF-α. The specification on pg.34-41, discloses that the administration XPRO1595, a specific inhibitor of solTNF-α, improves reduction in body weight in high fat high carbohydrate 
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
As discussed above, the skilled artisan cannot envision the detailed genus of “a method of treating any complication related to hyperglycemia wherein lipocalin-2 level in a subject is higher than a predetermined value comprising administering any inhibitor of solTNF-alpha” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only the method of treating hepatic steatosis in a subject having higher level of LCN2 compared to a predetermined value comprising administering XPRO1595, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646